IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-40448
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARVIN RAY EASTER,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:96-CR-33-1
                        - - - - - - - - - -
                         December 24, 1997
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Counsel for Marvin Ray Easter has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967), alleging that there

are no meritorious issues for appeal.   Easter filed a pro se

brief raising additional issues.   Our independent review of the

briefs and record discloses no issue of arguable merit.

Therefore, the motion of counsel to withdraw is GRANTED, and the

appeal is DISMISSED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.